Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 1, 4, 9-10, 14, 19-21, 28, 41, 52 and 57-65 are all the claims.
2.	The preliminary amendment to the specification of 1/18/2019 does not add new matter and is entered.

Election/Restrictions
3.	Applicant’s election without traverse of Group I in the reply filed on 4/8/2021 is acknowledged.
4.	Claims 41 and 52 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/8/2021.
5.	Applicant’s election without traverse of species for:

    PNG
    media_image1.png
    113
    750
    media_image1.png
    Greyscale
in the reply filed on 4/8/2021 is acknowledged. The non-elected species are rejoinded for examination.
6.	Claims 1, 4, 9-10, 14, 19-21, 28, and 57-65 are all the claims under examination.


Information Disclosure Statement
7.	The IDS’ of 1/18/2019 and 4/8/2021 have been considered and entered. The initialed and dated 1449 forms are attached.
8.	The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
9.	The disclosure is objected to because of the following informalities:
a) The use of the term, e.g., tween, Tris, Alexa Fluor, Accuri C6, ERBITUX, Vectibix, BlAcore 3000, ImageXpress Micro, etc, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
> 10 nucleic acids as pursuant to 37 C.F.R. 1.821-1.825.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claims 1, 4, 9-10, 14, 19-21, 28, and 57-65 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a) Claims 1, 4, 9-10, 14, 19-21, 28, and 57-65 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the structural features which contribute to and comprise a specific binding member where there is no universal meaning and an antibody is described throughout the entire application as comprising the engineered CH3 construct. The meaning of a “specific binding member” is unclear and vague because it is not clear what group/class/category of origin is intended in order for the structure to be “specific” to any of those origins. The meaning of a “specific binding member” could encompass antibodies or other structures to include non-antibody formats such as a mimetic (e.g., DARPins, affibodies, affitins, anticalins, avimers, kunitz domain peptides, adnectins, centyrins, Fynomers, IgNARs and monobodies), a super immunoglobulin protein, a scaffold protein, etc. The ordinary artisan cannot envisage what structures are intended for the phrase nor with which other structures it can be combined with to further comprise a second antigen binding site. For example, see Figure 5:

    PNG
    media_image2.png
    443
    1220
    media_image2.png
    Greyscale

In the specification, see, e.g., Example 1 for anti-EGFR antigen binding Fcs (Fcabs); Example 11 for mAb2 molecule preparation comprising Fcabs. 
Amending the claims to recite an EGFR-specific modified Fc fragment with antigen binding (Fcab) could overcome the rejection.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
11.	Claims 19-21, 28 and 57 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	The claims are interpreted in view of the ambiguity as set forth in the grounds for rejection under section 10(a) above where 
	Claims 19-21, 28 and 57 are interpreted as being drawn to any second antigen binding site which is neither defined by its structure and location vis-à-vis the CH3 domain for the EGFR antigen binding site much less the genus of antigens to which the second antigen binding site binds. Even Claims 28 and 57 are so broad that the genus of all possible binding sites meeting those functional properties are not defined to a sufficient degree to place Applicants in possession of the full scope of the invention.
On 22 February 2018, the USPTO provided a Memorandum clarifying the Written Description Guidelines for claims drawn to antibodies, which can be found at www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf. That Memorandum indicates that, in compliance with recent legal decisions, the disclosure of a fully characterized antigen no longer is sufficient written description of an antibody to that antigen.  
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
An applicant may show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. Enzo Biochem, 323 F.3d at 964, 63 USPQ2d at 1613.  
Furthermore, to satisfy the written description requirement for the genus antibody or antigen binding site with specific epitope, Applicant must adequately describe representative antibodies to reflect the structural diversity of the claimed genus. See Eli Lilly, 119 F.3d at 1568 (“[N]aming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.”); Fiers v. Revel, 984 F.2d 1164, 1171 (Fed. Cir. 1993) (“Claiming all DNA[s] that achieve a result without defining what means will do so is not in compliance with the description requirement; it is an attempt to preempt the future before it has arrived.”).
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  A “representative number of species” means that the species which are adequately described are representative of the entire genus. See, e.g., AbbVie Deutschland GMBH v. Janssen Biotech, 759 F.3d 1285, 111 USPQ2d 1780 (Fed. Cir. 2014).  
The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615. “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” 
Functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support, especially in technology fields that are highly unpredictable, where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus. See ABBVIE DEUTSCHLAND GMBH & 2 CO. v. JANSSEN BIOTECH, INC., Appeals from the United States District Court for the District of Massachusetts in Nos. 09-CV-11340-FDS, 10-CV-40003-FDS, and 10-CV-40004-FDS, Judge F. Dennis Saylor, IV.  See also Ariad, 598 F.3d at 1351 (“[T]he level of detail required to satisfy the written description requirement varies depending on the nature and scope of the claims and on the complexity and predictability of the relevant technology.”); see also Centocor Ortho Biotech, Inc. v. Abbott Labs., 636 F.3d 1341, 1352 (Fed. Cir. 2011) (noting the technical challenges in developing fully human antibodies of a known human protein).
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members.  The Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties (e.g., high affinity, neutralization activity, competing with a reference antibody for binding), “[c]laiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described."  Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011). 
Even when several species are disclosed, these are not necessarily representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (“The ’128 and ’485 patents, however, only describe species of structurally similar antibodies that were derived from Joe-9.  Although the number of the described species appears high quantitatively, the described species are all of the similar type and do not qualitatively represent other types of antibodies encompassed by the genus.”).  Thus, when there is substantial variation within the genus, as here since the claims encompass antibodies comprising binding sites with any set of CDRs specific to the targets recited, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.
 As discussed above, an applicant may show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. Enzo Biochem, 323 F.3d at 964, 63 USPQ2d at 1613.  
	

Scope of Enablement
12.	Claims 1, 10, 19-21, 28, and 57-65 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, 
while being enabling for anti-EGFR Fcabs, FS1-60, FS1-65 and FS1-67, and the anti-EGFR/HGF mAb2 (Fcabs), FI/FS1-60 and RI/FS1-60, 
does not reasonably provide enablement for a standalone modified CH3 domain of Claim 1 much less the anti-EGFR Fcabs or the EGFR mAb2 comprising only the sequences of elements (i)-(iii) in generic Claim 1 and absent the amino acid sequence of SEQ ID NO: 2 in the CD loop.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to making and using the invention commensurate in scope with these claims.
Factors to be considered in determining whether undue experimentation is required, are summarized in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988). They include the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability of the art, the breadth of the claims, the quantity of experimentation which would be required in order to practice the invention as claimed.
	Claim interpretation
	The claims are interpreted in view of the ambiguity as set forth in the grounds for rejection under section 10(a) above.
The rejected claims comprise a CH3 domain of some ambiguous structure that comprises the EGFR binding domains according to one of elements (i), (ii) or (iii) wherein by the presence of those sequences as per each element, the CH3 is allegedly imbued with the ability to bind EGFR. However, those claims are missing the structural and functional element comprising the sequence of SEQ ID NO: 2.
	Disclosure in the Specification
	The specification discloses the engineered anti-EGFR CH3 domain as including elements (i), (ii) or (ii) wherein each of the elements comprises in addition, the sequence of SEQ ID NO: 2. 

    PNG
    media_image3.png
    443
    829
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    138
    796
    media_image4.png
    Greyscale

Nowhere in the specification do Applicants show exemplars of CH3 domains having anything less than EGFR binding regions inserted into loops AB, CD and EF for the CH3 domain and comprising those sequences for each of those domains set forth in both Claim 1 and 2. The preferred and working embodiments comprise the following:

    PNG
    media_image5.png
    105
    596
    media_image5.png
    Greyscale
(p. 57)

    PNG
    media_image6.png
    100
    571
    media_image6.png
    Greyscale
(p. 58)

    PNG
    media_image7.png
    100
    506
    media_image7.png
    Greyscale
(p. 59)
The scope of the claims must bear a reasonable correlation with the scope of enablement. See In re Fisher, 166 USPQ 19, 24 (CCPA 1970). "[T]o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.'" Genentech, Inc. v. Novo Nordisk, A/S, 108 F.3d 1361, 1365 (Fed. Cir. 1997) (quoting In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993)). 

Conclusion
13.	No claims are allowed.
14.	The sequences of SEQ ID NOS: 4, 9 and 15 (Claim 9) and 6, 11 and 17 (Claim 14) are free from the art. The sequences of SEQ ID NOS: 41, 43 and 45 (Claim 62) and 42, 44 and 46 (Claim 64) are free from the art.
15.	The following applications are materially relevant to the instant claims but are not effective prior art:
a) Applicants EU application EP 2546268 (IDS of 1/18/2019) teaches EGFR Fcabs using EGFR binding domains integrated into the CH3 backbone loops in Table 1. A detailed search of the application does not reveal any sequence having the exact identity of SEQ ID NOS: 1, 3, 8 13 or 14 much less the specific combination set forth in elements (i)-(iii) and where the sequence of SEQ ID NO: 2 is interposed in the CD loop.
	b) US 20190338049 (USAN 16/476614; PTO 892 form) claims an antibody that encompasses an FcAb with binding properties in Claim 1 as follows: (i) a CDR-based antigen-binding site for the first antigen; and (ii) an antigen-binding site for the second antigen located in a constant domain of the antibody molecule, wherein said antigen-binding site comprises one or more amino acid modifications in one or more structural loops of the constant domain; and wherein one of the first and second antigens is a tumour antigen and the other is a tumour necrosis factor receptor superfamily (TNFRSF) receptor on the surface of an immune cell, and where the other binding site may be EGFR (Claim 12). The application does not teach or claims the instant claimed elements (i), (ii) or (iii).
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643